Citation Nr: 1137756	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a thyroidectomy to include postoperative residuals of vocal cord damage.

2.  Entitlement to service connection for a "cholesterol condition", also claimed as "bad cholesterol", to include as being secondary to chemical dioxin exposure.

3.  Entitlement to service connection for type II diabetes mellitus, to include as being secondary to chemical dioxin exposure.

4.  Entitlement to service connection for nephrolithiasis, to include as being secondary to chemical dioxin exposure.

5.  Entitlement to service connection for the residuals of a myocardial infarction, to include as being secondary to chemical dioxin exposure.

6.  Entitlement to service connection for carcinoma of the thyroid, status post total thyroidectomy, with active hypothyroidism, to include as being secondary to chemical dioxin exposure.

7.  Entitlement to service connection for arterial hypertension, to include as being secondary to chemical dioxin exposure.

8.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, also claimed as poor blood circulation or bad blood circulation, to include as being secondary to chemical dioxin exposure.

9.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, also claimed as poor blood circulation or bad blood circulation, to include as being secondary to chemical dioxin exposure.

10.  Entitlement to service connection for heart disease, to include as being secondary to chemical dioxin exposure. 

11.  Entitlement to service connection for an anxiety disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had verified active service in the United States Army from March 1963 to March 1966.  He also had undocumented service in the US Army Reserves.  His service includes an assignment to the Republic of South Vietnam where he may have been exposed to chemical dioxins.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2006 and April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  The second rating action denied the appellant's claim for entitlement to compensation pursuant to 38 U.S.C. § 1151 while the remaining issues were addressed in the June 2006 rating action.  

The Board notes that during the appeal process, the appellant twice requested the opportunity to provide testimony before an RO Hearing Officer, and on both occasions the appellant specifically withdrew his request for said hearings.  

All of the issues listed on the first two pages of this action, except the issue of entitlement to service connection for a cholesterol condition, are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

The appellant's purported cholesterol condition does not constitute a disease, disability, or disorder for VA compensation purposes.


CONCLUSION OF LAW

A cholesterol condition, also claimed as "bad cholesterol", to include as being secondary to chemical dioxin exposure, is not a disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  See id. at 132.  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.

As indicated on the front page of this action, the appellant has come to the VA asking that service connection be granted for a cholesterol condition also claimed as bad cholesterol to include as being secondary to chemical dioxin exposure.  To establish direct service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that service connection on both a direct and secondary basis for the condition classified as a cholesterol condition must be denied.  While post-service medical records suggest that the appellant may have been diagnosed as suffering from high cholesterol or hyperlipidemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110 (West 2002).  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

Despite the diagnosis of elevated cholesterol or, in layman's terms - bad cholesterol - this is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Accordingly, because the appellant does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a disability manifested by a "cholesterol condition" or "bad cholesterol", to include as being secondary to chemical dioxin exposure, is denied.



REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, there is additional evidence that needs to be obtained in order to ensure a complete record and that all attempts to obtain those records have not been exhausted.

First, the record suggests that the appellant may be in receipt of Social Security Administration benefits.  See VA Psychiatric Examination, March 6, 2006; and Translated Document, dated September 28, 2002.  As such, these records may have an effect on the appellant's claim now before the Board.  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such Social Security records.  See 38 C.F.R. § 3.159(c) (2) (2011); see also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  Because this information is needed in order to make a determination as to whether benefits may be paid to the appellant, the claim will be remanded so that this information may be obtained and included in the claims folder for possible review.  Therefore, the AMC/RO must obtain all available records relating to the appellant's claim and award for and of Social Security benefits.

Second, a review of the claims folder suggests that the appellant's complete medical file may not be of record.  That is, in the VA psychiatric examination of March 2006, it was suggested that the appellant was in the US Army Reserves from 1989 to 1999.  However, the service medical treatment records only indicate some type of reserve service in the middle 1980s with no service in the 1990s.  In those same records, there is some indication that the appellant may have also received treatment at the "Metropolitan Medical Center".  Not only should all of the appellant's service medical treatment records be obtained, but any medical treatment records prior to 2004 must be also acquired and included in the claims folder if the Board is to issue a decision on the merits of the appellant's claim based on a complete record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the claim is also remanded so that the appellant's medical records may be obtained and included in the claims folder.

Also, because the claim is being returned for additional development, the Court has indicated that medical examinations should, if possible, take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because this was not done, new examinations should be performed in keeping with the Court's pronouncements.  Moreover, those examinations will also provide additional insight into the appellant's claim and it will allow the VA/Board to address any assertions made by the appellant in support of the claim.

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the record reflects that while the appellant has been diagnosed as suffering from an anxiety disorder not otherwise specified, a specific diagnosis of PTSD has not been given.  However, the examiner who provided the most recent diagnosis of March 2011 insinuated that while the appellant did not meet the DSM-IV criteria for a PTSD diagnosis, the symptoms he was experiencing may have been at least partly related to the appellant's purported stressors.  It is unclear from the record whether the evidentiary requirements concerning stressor verification for PTSD have been met.  

With respect to stressors, the record does not show that the appellant was involved in direct combat with an enemy force.  Further, there is no indication that the appellant was diagnosed with PTSD while on active duty.  Nevertheless, the Board notes that VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304 (f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As such, the appellant should be advised of these currently applicable regulations upon remand. 

Also, a review of the claims folder suggests that the RO has not conducted development with respect to the appellant's purported stressors and the stressors themselves have not been verified.  Nevertheless, the appellant should be offered another opportunity to provide information to allow for verification of his claimed stressors.  The RO/AMC should then conduct any additional development as may be necessary based on any additional information received.  Thereafter, the appellant should be scheduled for another VA mental health examination to clarify his current diagnosis and determine whether any current disorder is related to service, to include any verified stressors.  

Finally, the appellant has come before the VA asking that compensation be granted as a result of treatment he received when he underwent a thyroidectomy at the San Juan VA Medical Center (VAMC).  More specifically, he maintains that the proper care and treatment was not afforded him when thyroid surgery was performed, and that improper treatment damaged his vocal cords.  He maintains that "but for" this treatment, he would not have the current disability of the vocal cords that he now suffers therefrom.  

For § 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40- 97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b) (2011).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) (2011).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) (2011).

After reviewing the statements made by the appellant and the available medical evidence in the claims folder, it is the opinion of the Board that the information does not provide the Board with all of the evidence needed in order to determine whether the appellant should be awarded compensation benefits in accordance with 38 U.S.C.A. § 1151.  Additional evidence by way of a medical opinion is necessary in order to adjudicate this claim.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC/RO for the following development:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), for the issues currently on appeal.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  This notice should include the amended provisions of 38 C.F.R. § 3.304(f) pertaining to inservice stressors for a claim for entitlement to service connection for PTSD.  Additionally, the notice letter should provide the appellant another opportunity to provide sufficient information to allow for verification of the claimed stressors.  All information obtained from the appellant should be included in the claims folder for future review.  

2.  The RO/AMC should contact the appellant and request that he identify all sources of medical treatment received since leaving the service in 1966, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, to include any possible TRICARE records and records from the "Metropolitan Medical Center", for which all relevant records are not already in the claims folder.  The appellant should be asked where he received treatment through the VA health care system and provide an approximate date as to when he began receiving care at each facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  If requests for any treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).

3.  The AMC/RO should request all documents pertaining to any award of benefits from the Social Security Administration (SSA), and specifically request a copy of any decision and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records, pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  The RO/AMC should contact the National Personnel Records Center (NPRC) and attempt to obtain the hospitalization and treatment records of the appellant for the time period extending from January 1, 1980, to December 31, 1999 (the appellant's possible period of US Army Reserve service).  If these records have been retired, the RO/AMC shall attempt to obtain the retired records from the appropriate retirement facility or any other potential storage facilities.

All inquiries must be clearly documented in the appellant's claims file.  In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If any of the records cannot be obtained and VA does have affirmative evidence that they do not exist, then the RO/AMC must inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC shall inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.   An appropriate period of time within which to respond will be allowed.  See 38 C.F.R. § 3.159(e) (2011).

5.  The RO/AMC should conduct any additional development that may be necessary as to the appellant's reported inservice stressors, considering the amended provisions of 38 C.F.R. § 3.304 (f), effective July 13, 2010.  Any information obtained should be included in the claims folder for review.  If no additional development is necessary, the RO/AMC should note as such in the claims folder.

6.  Only after Items 1 through 5 have been accomplished, then the RO/AMC should schedule the appellant for the appropriate examinations in order to determine whether the appellant now suffers from the following disabilities:  

Type II diabetes mellitus, nephrolithiasis, the residuals of a myocardial infarction, carcinoma of the thyroid and the residuals thereof, arterial hypertension, peripheral vascular disease of the right and left lower extremities (poor blood circulation or bad blood circulation), and heart disease, all to include as being secondary to chemical dioxin exposure.  

The examiners should be given a copy of this remand and the appellant's entire claims folder to include the records obtained as a result of this remand.  The examiners should be requested to review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and each examiner should review the results of any testing prior to completion of the report.

Each examiner should express an opinion as to whether the appellant now suffers from any of the claimed disabilities, and if he does, the examiner should also opine as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein, or whether any of the disabilities are secondary to chemical dioxin exposure.

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

7.  After Items 1 through 5 have been accomplished, the RO/AMC should then schedule the appellant for a psychiatric examination in order to determine whether the appellant now suffers from a psychiatric disorder, to include but not limited to an anxiety disorder not otherwise specified and posttraumatic stress disorder (PTSD).  The examiner should be given a copy of this remand and the appellant's entire claims folder, and the examiner should be informed of which, if any, in-service stressors have been verified.  The examiner should be requested to review the appellant's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If and only if it is determined that the appellant is now suffering from PTSD, the examiner should state whether it is at least as likely as not that such disorder is the result of any verified inservice stressors.  Further, if there are no verified stressors, the examiner should state whether it is at least as likely as not that the appellant's PTSD symptoms are related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

The examiner should express an opinion as to whether any found psychiatric disorder, not to include PTSD, at least as likely as not began in or is related to the appellant's military service or any incidents therein, to include any verified stressors.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

8.  After the above taskings has been accomplished, the RO/AMC should arrange for the appellant to be examined by an otolaryngologist.  The examiner should be asked to comment on the following:

A.  After physically examining the appellant, the examiner should comment on whether the appellant now suffers from an actual disability, disorder, or condition that may be etiologically related to his treatment by VA for carcinoma of the thyroid (thyroidectomy).

B.  The examiner should opine as to whether the treatment he received at VA immediately prior to the thyroidectomy was proper.  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?  The examiner should further comment on whether the treatment and the care provided by VA personnel were:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiner is asked to state whether there was a lack of care in accomplishing the thyroidectomy resulted in an additional disability, such as vocal cord damage.

The complete rationale for all opinions expressed must be provided and the examiner should discuss any contrary opinions, including that of the appellant.

The claims folder and this Remand must be made available to the examiner for review prior to the examination.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

9.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examinations reports.  If the examinations reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the appropriate (incomplete) report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

10.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


